   8:20-cr-00022-JFB-SMB Doc # 85 Filed: 09/24/20 Page 1 of 1 - Page ID # 181




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                   8:20CR22

       vs.
                                                                   ORDER
DAVID DUANE SHORT and EDWARD
GLEN SUMMERS,

                      Defendants.


This matter is before the court on Defendant Short’s Unopposed Motion to Continue Trial
[84]. Counsel is actively in plea negotiations with the plaintiff and seeks additional time
to meet and confer with defendant. For good cause shown,

       IT IS ORDERED that Defendant Short’s Unopposed Motion to Continue Trial [84]
is granted, as follows:

       1. The jury trial, as to both defendants, now set for October 6, 2020, is continued
          to January 5, 2021.

       2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
          justice will be served by granting this continuance and outweigh the interests
          of the public and the defendants in a speedy trial. Any additional time arising
          as a result of the granting of this motion, that is, the time between today’s date
          and January 5, 2021, shall be deemed excludable time in any computation of
          time under the requirement of the Speedy Trial Act. Failure to grant a
          continuance would deny counsel the reasonable time necessary for effective
          preparation, taking into account the exercise of due diligence. 18 U.S.C. §
          3161(h)(7)(A) & (B)(iv).


       Dated this 24th day of September 2020.

                                          BY THE COURT:

                                          s/Susan M. Bazis
                                          United States Magistrate Judge
